Citation Nr: 0943584	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  04-31 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of malaria. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.  He was awarded the Combat Infantryman's Badge (CIB).  
He served in the Republic of Vietnam from July 21, 1966 to 
July 10, 1967.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  By that rating action, the RO, in part, denied 
the Veteran's claim for service connection for malaria.  The 
Veteran timely appealed the RO's May 2003 rating action to 
the Board. 

In June 2007, the Board, in part, remanded the claim of 
entitlement to service connection for malaria to the RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate consideration. 

A review of the claims files reflects that the Veteran 
requested an increased evaluation for his service-connected 
PTSD.  As the issue of entitlement to an increased evaluation 
in excess of 30 percent for the service-connected PTSD has 
not been developed for appellate consideration, it is 
REFERRED to the RO for appropriate action.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran has a current diagnosis of malaria or a diagnosis 
of a medical disorder associated with residuals of malaria.


CONCLUSION OF LAW

Residuals of malaria were not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").

Here, in February and March 2003 letters to the Veteran, VA 
informed him of the criteria necessary to prevail on his 
claim for service connection for residuals of malaria.  These 
letters generally notified of the types of evidence VA would 
assist him in obtaining, and the letters advised that he 
should send information or evidence relevant to the claim to 
VA.  In addition, the RO provided notice of the law and 
governing regulations, notice of the reasons for the 
determination made regarding the claim on appeal, and also 
informed the Veteran of the cumulative evidence previously 
provided to VA, or obtained by VA on his behalf.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include:  Veteran status, existence of a disability, 
connection between the Veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, while the Veteran was not 
informed of the Dingess elements, because his service 
connection claim is being denied in the decision below, no 
effective date or evaluation is being assigned, thus there is 
no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  Here, pre-adjudication notice was provided 
via VA's February and March 2003 letters to the Veteran.  Id. 

Regarding VA's duty to assist the Veteran with his service 
connection claim on appeal, service treatment records, as 
well as post-service VA and private treatment and examination 
reports have been associated with the claims files.  In 
addition, in June 2007, the Board remanded the claim for 
service connection for hepatitis C to the RO for additional 
substantive development, such as a search for in-service 
hospitalization records from Fort Jackson Army Hospital and 
to provide the Veteran with a VA examination to determine the 
etiology of any currently present malaria residuals.  In 
November 2007 and pursuant to the Board's June 2007 remand 
directives, VA received a response from Fort Jackson Army 
Hospital, reflecting that they were unable to locate any 
records of the Veteran at their facility.  In addition, in 
June 2009, a VA examination of the Veteran was performed.  A 
copy of the June 2009 VA examination report has been 
associated with the claims files.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of this appeal in the 
decision below.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

II.  Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v West, 12 Vet. App. 341, 346 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  This rule 
does not mean that any manifestations in service will permit 
service connection. To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection for certain tropical diseases, including 
malaria, will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009). 

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

In any case where a Veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

III.  Merits Analysis

The Veteran contends that he has residuals of malaria that 
are related to active military service in the RVN.  He 
maintains that after his tour in the RVN, he was hospitalized 
for malaria at Fort Jackson Army Hospital.  He describes the 
symptoms of malaria at that time as consisting of memory 
loss, fever, chills, and profuse sweating.  (See VA Form 21-
4138, Statement in Support of Claim, dated and signed by the 
Veteran in October 2003).  The Board has carefully considered 
the Veteran's contentions and the fact that his DD 214 and 
service personnel records show that he received the CIB and 
served in the RVN.  Notwithstanding the Veteran's meritorious 
and combat service in the RVN, the Board concludes, and as 
will be explained in more detail in the analysis below, that 
in the absence of any medical evidence of any current 
residuals of malaria, the preponderance of the evidence is 
against the claim and it will be denied. 

Service treatment records reveal that the appellant was 
admitted to the Fort Jackson Army Hospital on October 4, 
1967, with a temperature of 103 degrees.  Twenty days later, 
he was discharged to duty.  However, these records do not 
indicate the reason for the Veteran's hospitalization or that 
he was in fact diagnosed and/or treated for malaria during 
this period of time.  An October 1967 service separation 
examination report reflects that all of the Veteran's systems 
were evaluated as "normal," with the exception of a scar 
noted on his nose.  On an October 1967 Report of Medical 
History, the Veteran denied having had infectious disease, 
such as scarlet fever, erysipelas, diphtheria and rheumatic 
fever.  On a Statement of Medical Condition, dated and signed 
by the Veteran in October 1967, he reported that there had 
not been any change in his medical condition since his 
October 1967 service separation examination.

As the recipient of the CIB, the Veteran clearly served in 
combat.  Under the law, his account of what occurred in 
combat is presumed credible.  See 38 U.S.C.A § 1154(b) 
(Providing in substance that in the case of veterans of 
combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

Thus, the Veteran's account of having incurred malaria is 
presumed credible.  However, service connection in this case 
cannot be granted since there is no medical evidence of 
record indicating that the appellant has been currently 
diagnosed with malaria or with any medical disorder 
associated with residuals of malaria.  (See June 2009 VA 
examination report).  

A review of post-service VA outpatient and treatment medical 
records reveals that the only reference to malaria was during 
a June 2009 VA examination.  A review of that report reflects 
that the VA examiner had reviewed the claims files prior to 
the examination.  At that time, the Veteran gave a history of 
having been exposed to malaria during active service in the 
RVN.  The examiner noted that the Veteran had been 
hospitalized for malaria at Fort Jackson, South Carolina in 
1967.  (Parenthetically, the Board observes that Fort Jackson 
Army Hospital indicated that it was unable to locate any 
medical records at the facility pertaining to the Veteran - 
indeed such a response is consistent with the Department of 
Defense's standard policy of forwarding individual service 
treatment records with the servicemember, instead of in a 
storage holding area in the individual hospital.  See 
response from the Department of the Army, Headquarters, 
United States Army Medical Department Activity, For Jackson, 
South Carolina, received by VA in November 2007).  

After an unremarkable physical evaluation of the Veteran in 
June 2009, the VA examiner concluded that there was no 
evidence of active malaria.  The VA examiner further opined 
that the Veteran's claim of infectious/immune nutrition 
disabilities was not a result of malaria.  The VA examiner 
specifically indicated that the Veteran's service treatment 
records did not speak to any incidence, diagnosis or 
treatment of malaria.  In addition, and more crucially, the 
VA examiner unequivocally concluded that the evidence of 
record, to include the contemporaneous physical examination, 
exhibited no permanent residuals or long-term disabling 
conditions resulting from malaria.  Id.  

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
Court has held that there can be no valid claim without proof 
of a present disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The existence of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F. 3d 1328 (Fed. Cir. 1997).  In the absence of competent 
medical evidence showing that the Veteran presently has 
malaria or a disorder that has been associated by a medical 
professional with the residuals of malaria, there is no basis 
for the granting of direct service connection for this 
condition.  In light of the lack of medical evidence 
indicating that the Veteran was diagnosed with malaria within 
one year of separation from service, service connection on a 
presumptive basis for tropical conditions is also not 
available. Therefore, service connection for malaria must be 
denied.  38 U.S.C.A. §§ 3.303, 3.307. 3.309.

The diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the Veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, the 
condition may be rated for residuals under the appropriate 
system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (2009).  
There is no laboratory evidence that the Veteran has or has 
ever had active malaria, and no signs and symptoms were 
observed by VA during the June 2009 examination, thus 
rendering the examination the most probative evidence of 
record, as it pertains to the question of a competent nexus 
between the presumed-to-be-credible in service event and any 
currently claimed diagnosis.  Therefore, service connection 
for malaria cannot be established.  

To the extent that the Veteran maintains such a nexus, as a 
layperson, the Veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the is competent to give evidence about 
current symptoms and what he experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, the Veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation. 38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  Malaria, as 
contrasted with symptoms of viral infections, is not subject 
to lay diagnosis.  The Veteran can report having experienced 
general malaise, fever, aches, and sweating.  However, these 
are subjective symptoms and not readily identifiable the way 
that varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  There are many different 
viral infections.  The Veteran does not have the medical 
expertise to discern the nature of any viral infection, nor 
does he have the medical expertise to provide an opinion 
regarding the etiology.  

The weight of the medical evidence demonstrates that malaria 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of malaria is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


